Appellant has filed and strongly presented orally a motion for rehearing insisting that we were in error in the disposition made of the case originally.
In his motion for new trial appellant averred that two jurors, Ed Welch and Charlie Moore, were prejudiced jurors, had predetermined appellant's guilt, and had failed on their voir dire examination to truthfully disclose that they had heard the case discussed. The charges so made were investigated upon the hearing of the motion and the evidence brought forward. We learn therefrom the following:
W. H. Lewis, James Brady, Lester Heinan and Ed Welch worked together on the State highway. The killing occurred on Saturday. Upon returning to work on Monday Lewis told Brady and Welch that he (Lewis) had been told that Autry had killed Hal Smith. That was all Lewis had heard about the killing at that time. Heinan was not then present. After work hours on Monday Lewis had a conversation with one Stokes who told Lewis that he (Stokes) was with Hal Smith as he was being taken to the doctor's office at Medina, and heard Smith say that he and Autry had a falling out, got into a scuffle and Autry had shot him (Smith) in the back. Upon returning to work on Tuesday Lewis related to Welch and Brady what Stokes had said. Welch made no comment about it at the time. Upon being asked if the killing was not a frequent topic of conversation between him and Welch, Lewis testified: "No, not so much, we did not know anything about it, and really it just died out; now and then we might mention it in our work; we did not continue to discuss it; * * * it was right immediately after it happened that it was mentioned, that was all. * * *" It appears that work was being done on the road that Autry traveled. Lewis testified that on one occasion Welch said, referring to Autry, "I wonder how much longer he will be running up and down the road." At another time Welch said he *Page 263 
would like to hear the case, but could not afford to lose the time.
Brady testified that Heinan was the one who made the remark about appellant traveling the road and that Welch said he would hate to be in appellant's shoes. Heinan admitted that he and Welch each made the remark that they wondered how much longer appellant would be traveling up and down the road, and that Welch said he would hate to be in appellant's shoes. Heinan also testified that after the trial he heard Welch say he told some of the jurors after the State's witnesses had testified that "from now on out it will be all a pack of lies."
D. S. Palmer and Clyde C. Elam made affidavits which were introduced on the hearing of the motion and also testified to the same effect that the next week after appellant's trial Welch told them that when he was first summoned for service on the jury he thought he would disqualify, as he knew and had heard so much about the case, but that he got to thinking about how much the getting of a jury was costing the county, so he concluded he could qualify and "send him to the penitentiary as well as the next man."
The attorneys for appellant testified that on the examination of Welch as a prospective juror he said he had not heard the facts of the case discussed, nor the expression of an opinion by anyone regarding it, but had only heard of the case. The district attorney testified that on his voir dire examination Welch testified he had heard the case discussed but had formed no opinion as to appellant's guilt or innocence.
Mr. Welch testified that he had no opinion as to the case when he was examined as a juror, and that during such examination he told the attorneys that he had heard the case talked about. He did not remember saying in the presence of Lewis, Brady or Heinan that he wondered how much longer appellant would be going up and down the road, but did say that he (Welch) would hate to be in appellant's shoes, meaning that he (Welch) would hate to be in any kind of trouble. The said juror denied categorically every other statement (save one hereafter mentioned) which had been attributed to him, upon which an inference of unfairness as a juror could be predicated. From the evidence of said juror in narrative form it appears that he would usually precede a positive denial with the statement that he had no recollection, or did not remember making the statement under inquiry, following with the positive denial. *Page 264 
Not having heard the juror give his evidence we are not in as good a position as the trial judge to know whether the juror's answers were the result of uncertainty in his own mind, or his peculiar manner of expression.
Upon the hearing of the motion for new trial only one juror besides Mr. Welch was examined, that being Mr. Burney. He testified only that at sometime before the evidence upon the main trial was closed some juror, whom he did not recall, expressed the opinion that appellant was guilty. Mr. Burney does not attribute such statement to Mr. Welch, neither does he testify that he heard Mr. Welch say that from now on the evidence would be a pack of lies; indeed, if he was interrogated about that at all it is not reflected from the record. It will be recalled that Heinan testified that after the trial Mr. Welch said he had told some of the jurors after the State's evidence had closed that from now on out it would be a pack of lies. Mr. Welch testified as follows: "* * * Asked if I made any statement to any of the jurors after the State's evidence had closed that from now on it would all be a pack of lies, I answer not that I remember. * * *" This is the only material statement attributed to Welch not categorically denied. It will be noted that no juror claims that any such statement was made to them by Mr. Welch. Only Heinan claims that Welch related that he had made such statement, and Welch says he does not remember making any such statement to any juror.
Supporting his contention that Welch was a prejudiced juror appellant cites us to numerous cases, among them being Anderson v. State, 135 Tex.Crim. R., 117 S.W.2d 465; Davis v. State, 101 Tex.Crim. R., 275 S.W. 1029; Wilson v. State,128 Tex. Crim. 175, 79 S.W.2d 852; Washburn v. State,31 Tex. Crim. 352, 20 S.W. 715. Where he decision on a certain question necessarily turns upon evidence relating thereto particular cases are of little value save as they illustrate the application of certain principles, became each case must be governed by its own peculiar facts. Under the evidence here presented to the trial court we are of opinion that we would not be justified in holding that he had abused his discretion in concluding that appellant's contention that Mr. Welch was an unfair juror was not sustained. The claim that the juror Moore was prejudiced and unfair is not thought to have sufficient merit to call for discussion.
Appellant next complains in his motion that we were in error in not sustaining his objections presented in bills of exception *Page 265 
3 and 4, in which he sought to have excluded from the jury a statement made by deceased while on the way from the scene of the shooting to Medina.
The statement made by deceased was testified to by his wife, Mrs. Hal Smith. In discussing the point in our original opinion we inadvertently said that Mrs. Smith ran from her home "up to the scene of the difficulty." The opinion is severely criticized because of such statement. The witness claims to have seen what was occurring at the scene of the trouble when she ran out of the house, but she met her husband at the well where he had walked some 255 feet from the scene of the shooting. He had called to his wife to bring his gun to him and when his wife met him at the well he told her he was shot in the back and that the bullet did not come out. She ran immediately and got their automobile and started with deceased to Medina. According to Mrs. Smith's evidence it was not more than 25 minutes from the time of the shooting until they reached Medina. Mrs. Smith testified that after they had assisted deceased into the car and started to Medina she asked, "Hal, what on earth happened?" and that he said: "* * I opened the gate right there, and he said Jess rode up, and we spoke and I rode on (objection-exception). He said as he rode up, got a few feet behind the car, Jess hollered to stop, he said, I looked around and he was getting out of the car with a gun in his hand, and he said: I am going to shoot you, I have had enough of you, and he said, I jumped off of my horse and started to run, thought I would get behind a tree, and stumbled and stopped, and as I stopped he ran up and grabbed me, and I said, Jess, don't shoot me, you know I have not got a gun, and he jerked me and shot me, and jumped on top of me and was trying to choke me to death. That was in the automobile. He told me, I know I cannot get well (objection.) He said, I am going to die, he said, get me to a doctor, and let's see what he says, but I know I am going to die; he said it was not anything but cold-blooded murder."
The statement was objected to as being a relation of past events, lacking in spontaneity, and having been made in answer to questions. (1) Strictly speaking, any statement regarding a transaction already accomplished is a narrative of past events unless it be made while the transaction is actually transpiring. In excluding as not being res gestae the narration of some former occurrence the law does not exclude statements regarding the very act under investigation if other elements making the statements res gestae are present. The principle of "res *Page 266 
gestae embraces not only the actual facts of the transaction and the circumstances surrounding it but the matters immediately antecedent to and having direct casual connection with it." Washington v. State, 113 Tex.Crim. R.,  21 S.W.2d 524; 18 Tex. Jur., p. 305, Sec. 190, and cases there collated. (2) The mere fact that the statement was in response to the wife's inquiry as to "what happened" does not characterize the statement made in reply as outside the scope of res gestae. If the statement had been made in response to leading questions in the absence of instinctiveness or spontaneity it would be different. For collation of authorities see Branch's Ann. Tex. P. C., p. 53, Sec. 83; 18 Tex. Jur., Sec. 181, p. 297, and cases cited in note 8, under said section. Graves v. State, 115 Tex.Crim. R., 29 S.W.2d 379, and cases therein cited. (3) A necessary prerequisite to render a statement admissible as res gestae is spontaneity. In determining this question the courts will — among other things — look to the condition of the declarant at the time of making the statement and all the facts surrounding him. The physician at Medina testified that deceased was in a pretty bad condition and that he did not think there was any chance to save him, and advised that he be taken to the hospital at Kerrville. The physician at Kerrville described the wound as follows:
"* * * The bullet entered below the left arm pit in just about the midline from front to back, just a little way below the arm pit; that was the point of entry, the bullet did not exit. I did not perform an autopsy, but we found the bullet at operation. Upon operating we found that the bullet ranged downward thru' the left lung, pierced the diaphragm, the stomach, the bowels, running thru' the blood vessels which nourish the bowels, near the midline, crossed to the right of the body about an inch or two and lodged in the base or the lower part of the peritoneum, where it would have continued just inside the right leg if it had come out."
On the way to Medina, according to his wife, deceased said he knew he was going to die, but to "get him to a doctor as quick as possible." It is plain that deceased had in his mind the idea of dying, which seems not surprising in view of the wound. We discovered nothing in the record which takes the statement objected to out of the realm of instinctiveness and spontaneity All that he said was with reference to the transaction in which he was shot, and was made within 25 minutes after the shooting, *Page 267 
— without break or let-down from the moment of the shooting to the making of the statement.
Appellant renews his complaint that the trial court permitted deceased's son to testify that on the way to Medina he heard his father say "he shot me in cold-blood murder." The objection was that such expression was an opinion and conclusion of deceased and not admissible as a res gestae statement. In addition to the authorities cited in our original opinion we refer to Couch v. State, 93 Tex.Crim. R., 245 S.W. 692, and Couch v. State, 103 Tex.Crim. R., 279 S.W. 821, in which this precise question was discussed and the holding was adverse to appellant's contention. In the last case referred to the distinction is pointed out between such a statement when provable as res gestae and when not provable as a dying declaration.
Appellant renews his complaint brought forward in bill of exception number 13. The question is sufficiently stated in our original opinion. It is insisted by appellant in his motion that the evidence elicited from Collins by the State on cross examination was not a part of the same conversation proven by appellant. We have examined the entire bill and the evidence relating thereto. The trial court approved the bill with the following qualification. "From the examination and answers of the witness, the evidence was deemed admissible as a part of the same conversation inquired about on direct examination." We discover no reason to disagree with the trial judge's view of the matter.
Appellant complains of the treatment and disposition of the question presented in bill of exception number 21-22. On the night of January 13, 1940, the wife of deceased turned over to the sheriff at Kerrville a shirt worn by deceased at the time he was shot. The sheriff sent the shirt by a ranger to the Department of Public Safety at Austin. The shirt was examined by Mr. Arnett, who was called by the State to testify as to the result of his observations, and the result of certain experiments in firing appellant's pistol at the shirt at various distances, and his opinion based upon the result of such experiments as to the distance the gun was from the shirt when it was fired by appellant.
One objection urged by appellant was that the evidence failed to show that when the shirt was examined by Arnett it was in the same condition as immediately following the shooting. *Page 268 
The shirt was not actually introduced in evidence, but was used in court by the witness while testifying. As supporting his objection appellant relies upon the authorities which hold that the clothing of deceased are not receivable in evidence unless shown to be in the same condition as they were immediately after the homicide. See Hart v. State, 15 Tex. Cr. App. 202; Parker v. State, 75 S.W. 30; Wharton's Cr. Ev. (11th Ed., Vol. 1, Sec. 134.) It is evidently appellant's position that if it is necessary to show that the clothing have not been tampered with since the homicide before they may be placed in evidence that the same should apply where the witness proposes to testify as to the result of his observations of the clothing at a time subsequent to the homicide. There is no direct evidence from the wife of deceased, nor the sheriff, nor from the ranger, upon the point mentioned. Mr. Arnett testified that he "saw no evidence of anybody getting any fibers out of the hole — (the hole in the shirt made by the fatal bullet) — it did not look like it at all; there did not seem to be many of the fibers missing; we fitted them back as best we could, and there did not seem to be very many of the fibers missing; most of them were there."
Unless the evidence just related supplies the necessary predicate there would seem to be support for the objection now under discussion. We do not consider the question further as we are of opinion it becomes immaterial because of matters later mentioned. The witness Arnett testified that he made various tests by shooting appellant's pistol into the shirt at distances of six inches, one foot, and two feet, and developed pictures showing the condition of the cloth as to flash burns, etc., which pictures were placed in evidence. The objection just above considered had no application to the experiments because they of necessity occurred subsequent to the homicide. The objection went to all of the evidence. In that condition, if part of the evidence was admissible and part not, in order to present a proper bill that part which was inadmissible should be singled out. If this is not done the bill has always been held too general. See Branch's Ann. Tex. P. C., Sec. 211, and the many cases there cited; Cadle v. State, 122 Tex. Crim. 595,57 S.W.2d 147, and authorities cited. We think the bill here under consideration is subject to the defect mentioned.
The evidence of the witness Arnett based on his observation of the shirt and the experiments thereon with appellant's pistol was further objected to on the ground that it was too remote *Page 269 
and speculative. This objection goes more to the weight than to the admissibility of the evidence. The witness described in detail the method used in the experiments and the result thereof; this, we think, was unquestionably admissible. The objection goes to all of this admissible evidence, as well as to the opinion of the witness. If his opinion was thought to be inadmissible evidence, objection thereto should have been segregated and not confused with admissible testimony.
We adhere to the conclusion stated in our original opinion that the evidence regarding the predicate upon which to admit the dying declaration of deceased made at the hospital in Kerrville raised an issue which the trial court properly submitted to the jury. We are convinced of this after a painstaking re-examination of the entire statement of facts. Certainly this court, in view of the record, is in no position to say as a matter of law that deceased was not conscious of approaching death when the statement was made.
Other questions suggested in the motion for rehearing have not been overlooked. It is not thought necessary to discuss them.
The motion for rehearing is overruled.